DETAILED ACTION
This action is made in response to the amendments filed on July 15, 2022. Claims 1, 2, 11-13, and 18-20 have been amended by examiner’s amendment below. Claims 1-20 are indicated as allowable.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Carpenter on September 8, 2022.
The application has been amended as follows:

To the claims:
Claim 1 (Currently Amended):  A system comprising:
one or more computer readable storage media; and
program instructions stored on the one or more computer readable storage media that, when executed by at least one processor, cause the at least one processor to:
identify, based at least in part on configuration information associated with a meeting being accessed by a first user via a first meeting application executing on a first user device, a pool of virtual lobby applications available for display in a virtual lobby of the first meeting application the configuration information configured by one or both of i) an administrator of the meeting and ii) an organizer of the meeting, the administrator of the meeting and organizer of the meeting not being the first user;
select, based at least in part on the configuration information, a first set of virtual lobby applications, from among the pool of virtual lobby applications identified based at least in part on the configuration information, for display to the first user in the virtual lobby of the first meeting application;
cause respective virtual lobby applications, among the first set of virtual lobby applications, to be rendered within a virtual lobby display in a user interface of the first meeting application executing on the first user device;
receive, from the first user device over a network after causing the respective virtual lobby applications to be rendered, user information associated with the first user accessing the meeting via the first meeting application;
select, based at least in part on the user information associated with the first user accessing the meeting via the first meeting application, a first content of the selected first set of virtual lobby applications, for display to the first user in the virtual lobby of the first meeting application; and
cause respective first content of the virtual lobby applications, among the selected first set of virtual lobby applications, to be rendered within the virtual lobby display in the user interface of the first meeting application executing on the first user device.

Claim 2 (Currently Amended):  The system of claim 1, wherein the program instructions, when executed by the at least one processor, cause the at least one processor to:
determine, based on the user information associated with the first user accessing the meeting via the first meeting application, one or both of i) a geographical location of the first user and ii) a time of day in the geographical location of the first user; and
select the first content of the selected first set of one or more virtual lobby applications based at least in part on the one or both of i) the geographical location of the first user and ii) the time of day in the geographical location of the first user.

Claim 11 (Currently Amended):  The system of claim 1, wherein the program instructions, when executed by the at least one processor, further cause the at least one processor:
receive, from a second user device over the network, user information associated with a second user accessing the meeting via a second meeting application executing on the second device;
select, based at least in part on the user information associated with the second user accessing the meeting via the second meeting application, a second content of  the selected first set of the second content of at least one of the one or more virtual lobby applications selected for the second user is not in the first content of virtual lobby applications selected for the first user; and
cause respective second content of the virtual lobby applications, among the selected first set of virtual lobby applications, to be rendered within a virtual lobby display in a user interface of the second meeting application executing on the second user device.

Claim 12 (Currently Amended):  A method for generating personalized virtual lobbies, the method comprising:
identifying, based at least in part on configuration information associated with a meeting being accessed by a plurality of users via respective meeting applications executing on respective user devices, a pool of virtual lobby applications available for display in virtual lobbies of the respective meeting applications, the configuration information configured by one or both of i) an administrator of the meeting and ii) an organizer of the meeting that are not the plurality of users, the administrator of the meeting and organizer of the meeting not being the plurality of users;
selecting, based at least in part on the configuration information, a first set of virtual lobby applications, from among the pool of virtual lobby applications identified based at least in part on the configuration information, for display to the plurality of users in the virtual lobby of the first meeting application;
causing respective virtual lobby applications, among the first set of virtual lobby applications, to be rendered within virtual lobby displays in respective user interfaces of the respective meeting applications executing on respective user devices;
receiving, from at least some of the respective user devices over a network after causing the respective virtual lobby applications to be rendered, user information associated with at least some of the users accessing the meeting via the respective meeting applications; 
for one or more users among the plurality of users, selecting, based at least in part on the user information associated with the one or more users, [[a]] respective first content of the first set of virtual lobby applications, for display to the one or more user; and
causing the respective first content of one or more virtual lobby applications to be rendered in the respective virtual lobby displays in the respective user interfaces of the respective meeting applications executing on the respective user devices.

Claim 13 (Currently Amended):  The method of claim 12, wherein selecting a particular set of one or more virtual lobby applications for display to a particular user among the plurality of users comprises selecting the particular set based at least in part on one or both of i) a geographical location of the particular user and ii) the time of day in the geographical location of the particular user.

Claim 18 (Currently Amended):  A computer
identify, based at least in part on configuration information associated with a meeting being accessed by a user via a meeting application executing on a user device, a pool of virtual lobby applications available for display in a virtual lobby of the meeting application, the configuration information configured by one or both of i) an administrator of the meeting and ii) an organizer of the meeting that are not the user, the administrator of the meeting and organizer of the meeting not being the user;
select, based at least in part on the configuration information, a first set of virtual lobby applications, from among the pool of virtual lobby applications identified based at least in part on the configuration information, for display to the user in the virtual lobby of the meeting application;
cause respective virtual lobby applications, among the first set of virtual lobby applications, to be rendered within a virtual lobby display in a user interface of the meeting application executing on the user device;
receive, from the user device over a network after causing the respective virtual lobby applications to be rendered, user information associated with the user accessing the meeting via the meeting application;
select, based at least in part on the user information associated with the user accessing the meeting via the meeting application, a a first content of the selected first set of virtual lobby applications, for display to the user in the virtual lobby of the meeting application; and
cause respective first content of the virtual lobby applications, among the set of virtual lobby applications, to be rendered within the virtual lobby display in the user interface of the meeting application executing on the user device.

Claim 19 (Currently Amended):  The computer
determine, based on information associated with the user accessing the meeting via the meeting application, one or both of i) a geographical location of the user and ii) a time of day in the geographical location of the user; and
select the set of one or more virtual lobby applications based at least in part on the one or both of i) the geographical location of the user and ii) the time of day in the geographical location of the user.

Claim 20 (Previously Presented):  The computer
identify, based on the meeting configuration information, one or more additional virtual lobby applications that are required to be displayed in the virtual lobby of the first meeting application; and
cause the one or more identified additional virtual lobby applications to be rendered within the virtual lobby display in the user interface of the meeting application.

Reasons for Allowance
Claims 1-20 are indicated as allowable.
The following is an examiner’s statement of reasons for allowance: 
During the time of examination, the following prior art references were found by the examiner to be the closest art of record to the claimed invention: Coffman et al. (USPPN: 2016/0234264; hereinafter Coffman) and Platt et al. (USPPN: 2019/0362312; hereinafter Platt).
Coffman teaches a method for providing a personal virtual meeting room and a virtual waiting room in which a host user can customize the content to be presented to users in a virtual waiting room.
Platt teaches a system/method for creating a collaborative virtual sessions where users can work collaboratively to easily share digital files and other digital objects while still permitting private spaces in which a user can customize for the virtual sessions.
However, Coffman and Platt fail to teach either alone or in combination “identify, based at least in part on configuration information associated with a meeting being accessed by a first user via a first meeting application executing on a first user device, a pool of virtual lobby applications available for display in a virtual lobby of the first meeting application the configuration information configured by one or both of i) an administrator of the meeting and ii) an organizer of the meeting, the administrator of the meeting and organizer of the meeting not being the first user; select, based at least in part on the configuration information, a first set of virtual lobby applications, from among the pool of virtual lobby applications identified based at least in part on the configuration information, for display to the first user in the virtual lobby of the first meeting application; cause respective virtual lobby applications, among the first set of virtual lobby applications, to be rendered within a virtual lobby display in a user interface of the first meeting application executing on the first user device; receive, from the first user device over a network after causing the respective virtual lobby applications to be rendered, user information associated with the first user accessing the meeting via the first meeting application; select, based at least in part on the user information associated with the first user accessing the meeting via the first meeting application, a first content of the selected first set of virtual lobby applications, for display to the first user in the virtual lobby of the first meeting application; and cause respective first content of the virtual lobby applications, among the selected first set of virtual lobby applications, to be rendered within the virtual lobby display in the user interface of the first meeting application executing on the first user device”.
The dependent claims further add limitations to the allowable subject matter of their corresponding independent claims; thus, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is (571)270-5891. The examiner can normally be reached Monday-Friday: 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STELLA HIGGS/           Primary Examiner, Art Unit 2179